Fourth Court of Appeals
                                       San Antonio, Texas
                                            December 21, 2016

                                           No. 04-16-00718-CV

                                       IN RE Thomas THIBEAUX

                                     Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice

       On November 1, 2016 Relator filed a petition for writ of mandamus. The court is of the
opinion that Relator is not entitled to the relief sought. Accordingly, the petition for writ of
mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The court’s opinion will issue at a later
date.

           It is so ORDERED on December 21, 2016.



                                                            _________________________________
                                                            Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of December, 2016.



                                                            ___________________________________
                                                            Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause No. 2014-CI-17823, styled In the Interest of A.T., E.T. and B.T., Children,
pending in the 224th Judicial District Court, Bexar County, Texas, the Honorable Renée Yanta presiding.